     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 1 of 25




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

ALLISON C. KIRKLAND,

                         Plaintiff,

                vs.                                                     1:21-cv-133
                                                        CIV. ACTION NO._______________

QLS ENTERPRISE, LLC, doing
business as Mr. Appliance of West                       JURY TRIAL DEMANDED
Augusta, and QUENTIN SMITH,

                         Defendants.


                               COMPLAINT FOR DAMAGES

      COMES NOW Plaintiff Allison C. Kirkland, by and through the undersigned

Counsel of Record, and hereby files this Complaint for Damages against Defendants

QLS Enterprise, LLC, doing business as Mr. Appliance of West Augusta, and

Quentin Smith, respectfully showing the Court as follows:




                                               Page 1 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 2 of 25




                             I. JURISDICTION AND VENUE

                                                 1.

      Plaintiff brings the above-captioned case pursuant to 29 U.S.C. §§ 201, et seq.,

the Fair Labor Standards Act of 1938, as amended, (“FLSA”) for unpaid minimum,

unpaid overtime wages, and retaliation, as well as the laws of the State of Georgia

for intentional infliction of emotional distress, as well as negligent retention and

supervision.

                                                 2.

      The United States District Court for the Southern District of Georgia

(“Court”) is vested with original jurisdiction pursuant to 28 U.S.C. § 1331 because

the above-captioned complaint involves the laws of the United States and with

supplemental jurisdiction pursuant to 28 U.S.C. § 1367 because the State law

claim(s) arise from the same nucleus of operative facts as the Federal law claims.

                                                 3.

      Venue is proper pursuant to 28 U.S.C. § 1391 because Defendants reside

and/or maintain a place of business in the Southern District of Georgia, Augusta

Division, and the unlawful conduct forming the basis of the above-captioned

complaint occurred in the Southern District of Georgia, Augusta Division.



                                               Page 2 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
      Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 3 of 25




                                             II. PARTIES

                                                 4.

      Plaintiff Allison C. Kirkland (“Kirkland”) is a thirty-six (36) year old female,

who is a United States citizen, a Georgia resident, subject to this Court’s jurisdiction,

and entitled to bring the claims asserted in the above-captioned case.

                                                 5.

      At all relevant times, Kirkland was an “employee” of Defendant QLS

Enterprise, LLC, doing business as Mr. Appliance of West Augusta, within the

meaning of, among other laws, the FLSA, 29 U.S.C. § 203.

                                                 6.

      During the course of employment with Defendant QLS Enterprise, LLC,

doing business as Mr. Appliance of West Augusta, Kirkland was engaged in

commerce.




                                               Page 3 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 4 of 25




                                                 7.

      Defendant QLS Enterprise, LLC, doing business as Mr. Appliance of West

Augusta, (“QLS Enterprise”) is a Georgia limited liability company providing

residential and commercial appliance repair services through a franchise system with

locations in the United States and Canada affecting inter-State commerce through its

facilities in Georgia and subject to the Court’s jurisdiction with a principal office

located in Augusta, Georgia.

                                                 8.

      QLS Enterprise operates a facility located at 2917 Riverwest Drive, Augusta,

Georgia 30907 (“West Augusta Location”), where the conduct forming the basis of

the above-captioned complaint occurred.

                                                 9.

      QLS Enterprise is an “employer” with the meaning of, among other laws, the

FLSA, 29 U.S.C. § 203, with more than twenty (20) employees for each working

day in each of the twenty (20) or more calendar weeks in the current or preceding

calendar year while engaging in inter-State commerce.




                                               Page 4 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
      Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 5 of 25




                                                10.

      During the course of Kirkland’s employment, QLS Enterprise was engaged in

commerce.

                                                11.

      QLS Enterprise may be served with process through its Registered Agent

located at 2917 Riverwest Drive, Suite 202, Augusta, Georgia, 30907.

                                                12.

      Defendant Quentin Smith (“Smith”) is and was, at all relevant times, a citizen

of the United States, resident of the State of Georgia, and subject to the jurisdiction

of this Court.

                                                13.

      Smith was, at all relevant times, the owner and operator of QLS Enterprises,

involved in the day-to-day operation of the business, and regularly exercised

authority to: (a) hire and terminate employees, (b) determine the schedules and

assignments for employees, (c) supervise employees, and (d) otherwise control

operation of QLS Enterprises.

                                                14.

      At all relevant times, Smith supervised Kirkland while participating in the

unlawful conduct described herein.

                                               Page 5 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
      Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 6 of 25




                                                15.

      Smith may be served with process at the West Augusta Location located at

2917 Riverwest Drive, Augusta, Georgia 30907.

                              III. FACTUAL ALLEGATIONS

                                                16.

      QLS Enterprise is engaged in commerce and in the business of providing

residential and commercial appliance repair services through a franchise system with

locations throughout Canada and the United States, including, but not limited to, the

West Augusta Location.

                                                17.

      Smith owns and operates QLS Enterprises through the West Augusta

Location.

                                                18.

      On or about March 15, 2021, Kirkland began working for QLS Enterprise as

an Office Manager earning $15.00 per hour.




                                               Page 6 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 7 of 25




                                                19.

      As an Office Manager, Kirkland was engaged in commerce and responsible

for, among other duties, scheduling technicians, performing client intakes,

answering telephones, providing customer service, ensuring technicians possessed

parts needed for repair services, organizing the office, as well as other duties and

tasks assigned by management.

                                                20.

      During the course of employment with QLS Enterprises, Kirkland diligently

and professionally performed all duties and assigned tasks.

                                                21.

      While employed by Commercial Furniture, Kirkland’s work schedule varied

depending on the needs of QLS Enterprises and customers. Generally, Kirkland

worked up to (and in excess of) sixty (60) hours per workweek. In addition to

performing tasks at the West Augusta Location during normal business hours, Smith

required Kirkland to work remotely from home. To that end, Smith purchased a

computer for Kirkland and provided Kirkland with a duty-phone, to which QLS

Enterprise’s phones were transferred after business hours. Essentially, Kirkland

worked at the West Augusta Location during normal business hours, constantly

worked remotely at the behest of Smith, and was on 24-hour call.

                                               Page 7 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 8 of 25




                                                22.

      During the course of Kirkland’s employment, QLS Enterprises did not utilize

timesheets or an electronic time-tracking system.

                                                23.

      Although Kirkland often individually worked up to (and exceeding) sixty (60)

hours in each work week as an Office Manager, QLS Enterprises refused to pay

Kirkland minimum, let alone the FLSA-mandated rate, for any hours worked over

forty (40) in a given workweek.

                                                24.

      Because QLS Enterprises failed and refused to compensate at the FLSA-

mandated rates for hours in excess of forty (40) in workweeks, Kirkland repeatedly

complained to QLS Enterprises employees about unpaid minimum and overtime

wages. When Kirkland complained to Hailey Phillips (“Phillips”), Kirkland’s

predecessor, Hailey simply responded, “Get used to it” because there were “not

enough hours in the work day to handle the call volume.” Similarly, when Kirkland

complained to Tressi Richardson (“Richardson”), QLS Enterprises Office

Supervisor, Richardson responded that Smith will not pay for anything above forty

(40) hours per workweek. Despite Kirkland’s constant complaints, Smith expected



                                               Page 8 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 9 of 25




and pressured Kirkland to work after-hours “to get the work done” or else Smith

would terminate Kirkland’s employment.

                                                25.

      After Kirkland professionally complained about unpaid overtime wages,

Defendants subjected Kirkland to a retaliatory campaign. For example, Defendants

poorly trained and refused to provide professional assistance to Kirkland. When

Phillips purposely double-ordered several parts before leaving QLS Enterprises,

Smith blamed, yelled at, and verbally berated Kirkland.                            Often, Smith called

Kirkland stupid and other demeaning names in the presence of co-workers.

Similarly, when a deposit did not post on a particular day, Smith demanded that

Kirkland address the issue after 6:00PM, when Smith knew the bank was closed.

Moreover, Smith commanded that Kirkland organize the West Augusta Location’s

inventory in three (3) days despite the fact that the recently-hired Inventory

Specialist stated that the project required at least six (6) months. Similarly, when

the West August Location experienced an issue related to a computer software

failure, Smith blamed Kirkland, who was neither a software specialist nor tasked

with maintaining the computer system. Simply put, following Kirkland’s complaints

about unpaid overtime wages, Smith constantly yelled at, berated, and harassed

Kirkland while creating a hostile work environment.

                                               Page 9 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 10 of 25




                                                26.

      Similarly, although QLS Enterprises employed an Inventory Specialist, Smith

reassigned, as punishment, certain manual labor tasks outside the Office Manager

position to Kirkland. For example, or about June 27, 2021, Kirkland was tasked

with heavy appliance parts. While lifting a heavy box, Kirkland suffered a severe

fractured hand, requiring medical treatment, an x-ray, and a soft cast. Since that

time, Kirkland has been unable to properly utilize the left side of Kirkland’s body.

                                                27.

      About a week after the hand injury, Kirkland filed a claim, related to the

fractured hand, with the State Board of Workers’ Compensation. After Smith

advised Richardson of the complaint, Richardson stated that Smith was angry

because Kirkland filed the Workers’ Compensation claim. Like before, Smith

threatened to terminate Kirkland’s employment.

                                                28.

      In addition to the lack of professional support, harassment, and reassignment

of the manual labor tasks, on or about July 13, 2021, QLS Enterprises terminated

Kirkland’s employment. During the termination call, Richardson stated that QLS

Enterprises was terminating employment because Smith “doesn’t trust [Kirkland’s]

work performance with the company.” However, Richardson then stated that

                                              Page 10 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 11 of 25




Kirkland was an “excellent employee” and that Richardson “had no issues with

[Kirkland] at all in [Kirkland’s] work at all.”                      Moreover, Richardson stated,

“[Kirkland] made the company better honestly, in my opinion” and “[Kirkland was]

steering the company to the, you know, a good direction . . . .”

                                                29.

      While Kirkland worked as an Office Manager from March until July 2021,

Defendants required, and was aware that, Kirkland worked up to (and exceeding)

sixty (60) hours per workweek.

                                                30.

      Despite       requiring       Kirkland        to    work      overtime        without       additional

compensation, QLS Enterprises did not advise Kirkland that overtime had to be

approved or instruct Kirkland to keep track of hours.

                                                31.

      Rather than compensate Kirkland for hours worked or at the FLSA-mandated

rate for hours worked in excess of forty (40) hours in each workweek, QLS

Enterprises merely compensated Kirkland for forty (40) hours at Kirkland’s regular

straight-time rate of $15.00 per hour.




                                              Page 11 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 12 of 25




                                                32.

       In addition to the failure to pay FLSA-mandated minimum and overtime

wages, QLS Enterprises harassed and treated Kirkland unfairly in several ways,

including, but not limited to, failing to provide professional assistance, frequently

blaming and berating Kirkland, forcing Kirkland to engage in manual labor tasks

resulting in a severe physical injury, and ultimately terminating employment despite

diligent and competent professional performance.

                                                33.

      QLS Enterprises’ failure to properly compensate Kirkland at the FLSA-

mandated minimum and overtime rates was knowing and willful.

                                  IV. CLAIMS FOR RELIEF

                               COUNT I:
          FAILURE TO PAY MINIMUM AND OVERTIME WAGES
                    IN VIOLATION OF THE FLSA
                  (Against Defendant QLS Enterprises)

                                                34.

      The FLSA requires that employers pay employees a minimum wage, plus any

expenses employees incur for the benefit of employers, and that, with certain

exceptions inapplicable to this case, that employers pay their employees time and a

half for hours an employee works in excess of a 40-hour workweek.


                                              Page 12 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 13 of 25




                                                35.

      During the relevant period, Kirkland was an employee and QLS Enterprises

was an employer (both engaged in commerce) within the meaning of the FLSA.

                                                36.

      Similarly, during the relevant period, the relationship between Kirkland and

QLS Enterprises was an employer-employee relationship within the meaning of the

FLSA, such that a cause of action exists based upon the failure to pay minimum and

over time wages at FLSA-mandated rates for hours worked in excess of forty (40)

hours during workweeks.

                                                37.

      During the relevant time period, Kirkland regularly worked more than forty

(40) hours per workweek while employed by QLS Enterprises and, therefore,

Kirkland was entitled to be paid minimum and one-and one-half times the regular

rate of pay for all hours worked over forty (40) hours in the applicable workweeks.

                                                38.

      However, during the course of employment, QLS Enterprises failed to

compensate Kirkland any hours worked in excess of forty (40) hours per workweek

and failed to compensate Kirkland at the FLSA-mandated rate for hours worked in

excess of forty (40) hours per workweek.

                                              Page 13 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 14 of 25




                                                39.

      Regardless of the hours worked in a workweek, QLS Enterprises merely paid

Kirkland $15.00 per hour for the first forty (40) hours worked.

                                                40.

      QLS Enterprises repeatedly failed to pay Kirkland minimum or overtime

wages for hours Kirkland worked in violation of the FLSA.

                                                41.

      QLS Enterprises knew, or showed reckless disregard for the fact, that QLS

Enterprises failed to pay Kirkland overtime compensation in violation of the FLSA.

                                                42.

      QLS Enterprises’ actions, policies, and/or practices described herein violate

the FLSA by regularly and repeatedly failing to compensate Kirkland at the FLSA-

mandated minimum and overtime rates.

                                                43.

      Under any interpretation of the terms and/or provisions, QLS Enterprises’

conduct in violation of the FLSA was both willful and in bad faith.




                                              Page 14 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 15 of 25




                                                44.

      As the direct and proximate result of QLS Enterprises’ intentional, willful,

and unlawful conduct when refusing to pay Kirkland minimum and overtime

compensation for the overtime hours worked, Kirkland has suffered loss of income

and other damages.

                                                45.

      Pursuant to the FLSA, Kirkland is entitled to unpaid minimum and overtime

wages, liquidated damages, and reasonable attorneys’ fees, and costs incurred in

connection with this claim.

                                        COUNT II
                                     RETALIATION
                             IN VIOLATION OF THE FLSA
                           (Against Defendant QLS Enterprises)

                                                46.

      The FLSA prohibits employers from retaliating against employees who

oppose an employment practice prohibited by, or exercises or attempts to exercise

rights under, the FLSA.

                                                47.

      During the relevant period, Kirkland was an employee and QLS Enterprises

was an employer (both engaged in commerce) within the meaning of the FLSA.


                                              Page 15 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 16 of 25




                                                48.

      During the relevant period, the relationship between Kirkland and QLS

Enterprises was an employer-employee relationship within the meaning of the

FLSA, such that a cause of action exists where retaliation on the basis of opposing

and/or reporting unlawful employment practices is alleged to be the causative agent

of adverse employment actions directed to Kirkland by Defendants.

                                                49.

      QLS Enterprises unlawfully and knowingly failed to pay the FLSA-mandated

minimum and overtime wages to Kirkland for hours worked in excess of forty (40)

hours during certain workweeks.

                                                50.

      Kirkland repeatedly complained to QLS Enterprises employees, including,

but not limited to, Phillips, Richardson, and Smith, about unlawful employment

practices in violation of the FLSA.




                                              Page 16 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 17 of 25




                                                51.

      Following Kirkland’s complaints concerning unlawful employment practices,

Defendants took adverse employment actions against Kirkland, including, but not

limited to, failing to provide professional assistance, yelling at and berating

Kirkland, forcing Kirkland to work without compensation, assigning manual labor

tasks resulting in severe physical injury, and terminating employment without cause

in violation of, inter alia, the FLSA.

                                                52.

      The effect of Defendants’ actions has been to suspend and deprive Kirkland

of an employment position, as well as loss income in the form of wages, prospective

retirement benefits, social security, and other benefits because of the exercise of

Kirkland’s Federally-protected rights

                                                53.

      Defendants’ adverse employment actions against Kirkland constitute

unlawful retaliation in violation of, inter alia, the FLSA.

                                                54.

      Defendants’ retaliatory actions were willful, deliberate, and intended to cause

Kirkland harm and/or were committed with reckless and wanton disregard of the

harm caused to Kirkland in derogation of Kirkland’s Federally-protected rights.

                                              Page 17 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
         Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 18 of 25




                                                    55.

          Defendants’ discriminatory and retaliatory actions were undertaken in bad

faith.

                                                    56.

          The retaliation to which Kirkland was subjected by Defendants entitles

Kirkland to all appropriate relief afforded under the law.

                                                    57.

          As a result of Defendants’ intentional and unlawful conduct, Kirkland has

suffered lost compensation and other benefits of employment, physical and

emotional distress, inconvenience, humiliation, damage to reputation, other

indignities, as well as past and future pecuniary losses.

                                                    58.

          Defendants’ actions with respect to Kirkland has demonstrated willful

misconduct, malice, fraud, wantonness, oppression, and a complete want of care and,

thus, Kirkland is entitled to an award of punitive damages to deter, punish, and

penalize Defendants for and from similar future conduct.




                                                  Page 18 of 25
         Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                              Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 19 of 25




                           COUNT III:
        INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
      IN VIOLATION OF THE LAWS OF THE STATE OF GEORGIA
                      (Against All Defendants)

                                                59.

      Defendants’ statements, conduct, and behavior towards Kirkland were

intentional and reckless, extreme and outrageous, causing Kirkland severe shame,

humiliation, embarrassment, and emotional distress of a nature that no person should

endure.

                                                60.

      Defendants’         statements,        conduct,        and      behavior       towards        Kirkland

demonstrate, among other things, a “retaliatory animus.”

                                                61.

      At all relevant times, the Parties had a special, employer-employee

relationship, wherein Defendants had control over Kirkland, as well as Kirkland’s

income and/or livelihood during a global pandemic.

                                                62.

      When engaging in the intentional, reckless, extreme, and outrageous conduct

towards Kirkland, Defendants knew that Kirkland was dependent upon the income

received from QLS Enterprises.


                                              Page 19 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 20 of 25




                                                63.

      Without cause or justification, Defendants repeatedly yelled and berated

Kirkland, refused to provide Kirkland with necessary professional assistance,

demanded that Kirkland complete tasks and assignments in an unreasonable

timeframe and without compensation, forced Kirkland to complete duties and

assignments after normal business hours, required Kirkland to perform manual labor

tasks outside of Kirkland’s position which resulted in a severe physical injury,

terminated employment when Kirkland opposed unlawful employment practices,

and engaged in other unfair and unlawful treatment.

                                                64.

      Defendants knew or should have known that such conduct would result in the

severe emotional distress suffered by Kirkland.

                                                65.

      As a result of Defendants’ conduct, Kirkland has and will continue to suffer

severe emotional distress and other damages for which Kirkland is entitled to

recover.




                                              Page 20 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 21 of 25




                            COUNT IV
       NEGLIGENT RETENTION, TRAINING, AND SUPERVISION
      IN VIOLATION OF THE LAW OF THE STATE OF GEORGIA
                (Against Defendant QLS Enterprises)

                                                66.

      As a result of the actions taken by Defendants, Kirkland suffered, among

other things, unpaid wages, retaliation, and severe emotional distress.

                                                67.

      QLS Enterprises owed Kirkland a duty to hire, retain, train, and supervise

employees who would lawfully conduct themselves and not engage in unlawful or

tortious conduct.

                                                68.

      By negligently hiring, training, retaining, and supervising its employees,

including, but not limited to, Smith, QLS Enterprises breached their duty to hire,

train, retain, and supervise employees who would lawfully behave.

                                                69.

      QLS Enterprises knew or, in the exercise of ordinary diligence, should have

known of the propensity of its employees, including Smith, to engage in unlawful

conduct against Kirkland.




                                              Page 21 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 22 of 25




                                                70.

      By failing to engage in any corrective or remedial action, QLS Enterprises

ratified, condoned, and/or adopted its employees’ unlawful conduct.

                                                71.

      As a direct and proximate result of QLS Enterprises’ negligent hiring,

training, retention, and supervision of its employees, as well as the failure to take

any remedial or corrective action with respect to the known unlawful actions taken

by employees, including Smith, Kirkland suffered damages.

                                                72.

      QLS Enterprises’ negligent conduct entitles Kirkland to compensatory

damages, punitive damages, as well as any and all other remedies available under

the law.

                                    PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully demands a trial by jury and request the

following relief:

      (a)      That the Clerk of the Court issue summons and original process, served

               upon Defendants and any other person or entity the Court deems

               necessary in accordance with the law;



                                              Page 22 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 23 of 25




 (b)      That the Court grant declaratory judgment that Plaintiff’s rights under,

          among other laws, the FLSA were violated;

 (c)      That the Court award Plaintiff compensatory damages for all injuries

          suffered as a result of Defendants’ unlawful conduct;

 (d)      That the Court award back pay, including, but not limited to, unpaid

          back wages, lost income, bonuses, incentive compensation, pension,

          social security, and other benefits in amounts to be shown at trial;

 (e)      That the Court award liquidated damages equal to back pay and lost

          benefits based upon Defendants’ willful violations of the FLSA;

 (g)      That the Court award punitive damages in an amount reasonable and

          commensurate with the harm done and calculated to be sufficient to

          deter such future conduct;

 (h)      That the Court award pre-judgment interest on any monetary award;

 (i)      That the Court grant a trial by jury as to all triable issues of fact; and

 (j)      Further and additional relief as may be just and appropriate.




                 [SIGNATURE ON THE FOLLOWING PAGE]

                                         Page 23 of 25
Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                     Complaint for Damages
Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 24 of 25




 Respectfully submitted, this 1st day of September, 2021.

                                             MOLDEN & ASSOCIATES


                                             REGINA S. MOLDEN
                                             Georgia Bar No. 515454
                                             T. ORLANDO PEARSON
                                             Georgia Bar No. 180406
                                             Peachtree Center – Harris Tower, Suite 1245
                                             233 Peachtree Street, NE
                                             Atlanta, Georgia 30303
                                             (404) 324-4500
                                             (404) 324-4501 (facsimile)
                                             Email: rmolden@moldenlaw.com
                                             Email: topearson@moldenlaw.com

                                             Counsel for Plaintiff Allison C. Kirkland




                                         Page 24 of 25
Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                     Complaint for Damages
     Case 1:21-cv-00133-JRH-BKE Document 1 Filed 09/01/21 Page 25 of 25




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION

ALLISON C. KIRKLAND,

                         Plaintiff,

                vs.                                     CIV. ACTION NO._______________

QLS ENTERPRISE, LLC, doing
business as Mr. Appliance of West                       JURY TRIAL DEMANDED
Augusta, and QUENTIN SMITH,

                         Defendants.


                 LOCAL RULE AND SERVICE CERTIFICATION

      The undersigned counsel certifies that this document has been prepared in

accordance with the Local Rules and that the foregoing Complaint for Damages has

been filed with the Clerk using the CM/ECF system which will notify the attorney(s)

of record.

      Respectfully submitted, this 1st day of September, 2021.

                                                  MOLDEN & ASSOCIATES


                                                  T. ORLANDO PEARSON
                                                  Georgia Bar No. 180406




                                              Page 25 of 25
     Kirkland v. QLS Enterprise, LLC, and Smith, U.S. District Court for the Southern District of Georgia
                                          Complaint for Damages
